MAHONEY, Circuit Judge,
concurring:
I concur in all of the majority’s opinion except that portion dealing with the allowance of LFP’s amendment to conform its answer to the proof. As to that portion of the majority’s opinion, I concur in the result reached by the majority in view of the trial judge’s broad discretion with respect to the allowance of such amendments, see Peter Fabrics, Inc. v. S.S. Hermes, 765 F.2d 306, 312 (2d Cir.1985); Evans v. Syracuse City School District, 704 F.2d 44, 47 (2d Cir.1983); and Browning Debenture Holders’ Committee v. DASA Corp., 560 F.2d 1078, 1086 (2d Cir.1977), and the trial judge’s greater knowledge of and familiarity with the proceedings below.